Citation Nr: 0013969	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The claim is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion of an increase in severity of a service-connected 
disorder constitutes a well-grounded claim requiring the VA 
fulfill the statutorily required duty to assist 38 U.S.C.A. 
§ 5107(a) (West 1991).  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).   In the instant case the veteran is not 
technically seeking an increased rating, since her appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1999).

During her September 1999 personal hearing, the veteran 
testified that she had been receiving therapy through the 
Aurora VA outpatient clinic and submitted August 1999 
treatment records from that facility.  One of the treatment 
records noted that she had been receiving treatment there 
since March 1999.  She further testified that a VA physician 
had treated her for psychiatric symptoms at the VA outpatient 
clinic in LaSalle, Illinois and she indicated she was going 
there on an almost weekly basis.  There is no indication of 
record that any attempt was made to secure these pertinent 
records.  
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that where "relevant" documents relating 
to an appellant's claim were within the Secretary's control 
(for example, records generated by VA) prior to a Board 
decision on appeal and could reasonably be expected to be 
part of the record before VA, such documents are in 
contemplation of law constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  Under 
the circumstances, development to obtain this additional 
evidence is in order prior to a Board determination on the 
veteran's claims.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all outpatient 
treatment reports for the veteran not 
already of record from the VA outpatient 
clinics in Aurora and La Salle, Illinois, 
dating from February 1998 to the present.  

2.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim.  If 
deemed advisable following a review of 
the additional records, a current 
psychiatric examination is authorized for 
the purpose of determining the current 
extent of social and industrial 
impairment attributable to the service-
connected psychiatric disorder.  The 
examiner is to assign a Global Assessment 
of Functioning score and explain what the 
score represents in terms of social and 
industrial impairment.


The RO should then readjudicate the claim and if the benefit 
sought on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of the case containing 
adequate reasons and bases should be issued and the veteran 
and her representative provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




